Citation Nr: 1826421	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-40 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  
 

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from April 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the RO in Huntington, West Virginia, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial disability rating, effective August 26, 2010 (date of claim for service connection), and denied a TDIU.  

An April 2013 Decision Review Officer (DRO) conference report reflects that the representative indicated that a 50 percent rating for PTSD would fully satisfy the appeal with respect to the issue.  In addition, at the May 2013 DRO hearing, the Veteran stipulated that the grant of a 50 percent disability rating for PTSD would fully satisfy the appeal with respect to the issue.  See May 2013 DRO hearing transcript.  Subsequently, the October 2014 DRO decision granted a higher 
50 percent initial rating for PTSD, effective August 26, 2010 (date of claim for service connection).  As the appeal for a higher initial disability rating for PTSD has been fully granted, the issue is not currently before the Board.  

The Veteran was scheduled for a February 2018 Board videoconference hearing; however, the Veteran canceled the hearing.  Because the Veteran did not subsequently request another hearing, the Board will proceed with adjudication of the appeal.

FINDINGS OF FACT

1.  The service-connected disabilities have a combined rating of at least 70 percent, with at least one service-connected disability rated 40 percent disabling.  

2.  The service-connected disabilities prevent the Veteran from retaining (maintaining) substantially gainful employment from July 2012.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met from July 2012.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants a TDIU to the earliest date that the Veteran states he ceased full-time employment, there remains no aspect of the claim to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 
"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends generally that he is unable to sustain any form of substantially gainful employment due to the service-connected disabilities.  Specifically, an April 2018 statement reflects that the Veteran indicated that, beginning in 2012, the inability to obtain employment was due to the service-connected PTSD, ischemic heart disease, hearing loss, and tinnitus.  The April 2018 statement reflects the Veteran advanced that the service-connected heart disability impacted the ability to walk and that stress caused chest pain.  The Veteran indicated that symptoms of the service-connected PTSD, including depression, anxiety, flashbacks, and avoidance of crowds, impacted employability.  

Initially, the Board must address the date on which the Veteran first stopped working at a full-time, substantially gainful job.  Having reviewed all the evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran stopped working full-time in July 2012.  A June 2013 VA Form 21-8940 "Veteran's Application for Increased Compensation Based on Unemployability" reflects that the Veteran wrote that he "last worked full-time" in July 2012.  The April 2018 statement also reflects the Veteran's representative indicated that the Veteran "last worked in 2012."  

Based on the above, the Board finds that the Veteran is entitled to an effective date of July 2012 for the award of a TDIU as the evidence shows that the Veteran first stopped working at full-time, substantially gainful employment in July 2012. 
38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).  The Board further finds that the Veteran is not entitled to an effective date prior to July 2012.  As noted above, the evidence of record, including the Veteran's own written statements, demonstrate that the Veteran last worked full-time in July 2012.

Next, the Board finds that the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met from July 2012.  Specifically, the combined schedular disability rating is at least 70 percent, which include the following disabilities: PTSD, ischemic heart disease, bilateral hearing loss, tinnitus, left lower leg scar, and chest scar.  As the Veteran has a single disability rated 40 percent or more (PTSD), and as the combined schedular disability rating is at least 70 percent, the eligibility requirements of 38 C.F.R. § 4.16(a) are met.  

After a review of all the lay and medical evidence, the Board finds that, for the period from July 2012, the evidence is in equipoise as to whether all the service-connected disabilities rendered the Veteran unable to maintain (follow) substantially gainful employment.  Evidence weighing in favor of a finding of unemployability includes the Veteran's statements that he is unemployable due to the service-connected disabilities.  The April 2018 statement reflects that the Veteran indicated that, beginning in 2012, the inability to obtain employment was due to the service-connected PTSD, ischemic heart disease, hearing loss, and tinnitus.  The April 2018 statement reflects the Veteran advanced that the service-connected heart disability impacted the ability to walk, and that symptoms of the service-connected PTSD, including depression, anxiety, flashbacks, and avoidance of crowds, impacted employability.  See April 2018 statement.  In addition, the May 2013 DRO hearing transcript reflects that the Veteran stopped working in July 2012 due to the service-connected heart disability and PTSD.  

Additional evidence weighing in favor of a finding of unemployability includes a July 2014 VA ischemic heart disease examination report, which reflects that the VA examiner opined that the service-connected heart disability impacted the ability to work.  The July 2014 VA examiner reasoned that the heart disability precluded physical labor due to a lack of stamina.  A December 2010 VA PTSD examination report reflects that the VA examiner opined that the service-connected PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  Subsequently, the October 2014 DRO decision granted a higher 50 percent initial rating for PTSD, indicating that PTSD symptomatology and impairment was worse than originally assessed at the December 2010 VA PTSD examination.  

Resolving reasonable doubt in the Veteran's favor, considering the Veteran's functional limitations with respect to prolonged physical activity, as well as symptoms and impairment of the service-connected PTSD, the Board finds that, from July 2012, the service-connected disabilities prevented the Veteran from performing the type of employment for which he was trained, including sedentary employment.  While the record reflects the Veteran reported post-service, self-employment and that he had completed one year of college, the test is not whether the Veteran would have been precluded from all types of employment but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, given the Veteran's education, work experience, and functional impairment as a result of the service-connected disabilities, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, a TDIU is warranted from July 2012.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102


ORDER

A TDIU from July 2012 is granted.  





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


